EXHIBIT 32 CERTIFICATION OF CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies that the quarterly report on Form 10-Q of Ascend Acquisition Corp. (“the Registrant”) for the quarter ended June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and result of operationsof the Registrant. Dated: August 14, 2008 /s/ Don K. Rice Don K. Rice Chairman of the Board,Chief Executive Officer, President and Treasurer (Principal executive and financial officer)
